EXHIBIT 10.16
*Certain portions of this exhibit have been omitted pursuant to a request for
confidential
treatment which has been filed separately with the SEC.
FIFTH AMENDED AND RESTATED
LOAN AGREEMENT
August 2, 2011
by and between
CUMBERLAND PHARMACEUTICALS INC.,
as the Borrower
and
BANK OF AMERICA, N.A.,
as the Bank
$10,000,000

 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. FACILITY NO. 1: LINE OF CREDIT AMOUNT AND TERMS
    1  
1.1 Line of Credit Amount
    1  
1.2 Availability Period
    1  
1.3 Interest Rate
    1  
1.4 Repayment Terms
    2  
1.5 Prepayments
    2  
1.6 Increase in Facility No. 1 Commitment
    2  
 
       
2. FACILITY NO. 2: TERM LOAN AMOUNT AND TERMS
    3  
 
       
3. FEES AND EXPENSES
    3  
3.1 Fees
    3  
3.2 Expenses
    3  
3.3 Reimbursement Costs
    4  
 
       
4. COLLATERAL
    4  
4.1 Personal Property
    4  
 
       
5. DISBURSEMENTS, PAYMENTS AND COSTS
    5  
5.1 Disbursements and Payments
    5  
5.2 Telephone and Telefax Authorization
    5  
5.3 Direct Debit (Pre-Billing)
    5  
5.4 Banking Days
    6  
5.5 Interest Calculation
    6  
5.6 Default Rate
    6  
 
       
6. CONDITIONS
    6  
6.1 Authorizations and Incumbency
    6  
6.2 Governing Documents
    7  
6.3 CET Intercompany Debt
    7  
6.4 Loan Documents
    7  
6.5 Perfection and Evidence of Priority
    7  
6.6 Payment of Fees, Etc.
    7  
6.7 Good Standing
    7  
6.8 Legal Opinion
    7  
6.9 Financial Statements
    7  
6.10 Insurance
    8  
6.11 Consents, Licenses, Permits, Assignments
    8  
6.12 Representations, Warranties and No Default
    8  
6.13 Other Required Documentation
    8  
 
       
7. REPRESENTATIONS AND WARRANTIES
    8  
7.1 Formation
    8  
7.2 Authorization
    8  
7.3 Enforceable Agreements
    8  
7.4 Good Standing
    9  
7.5 No Conflicts
    9  
7.6 Financial Information
    9  
7.7 Lawsuits
    9  
7.8 Collateral
    9  
7.9 Permits, Franchises
    9  
7.10 Other Obligations
    9  

 





--------------------------------------------------------------------------------



 



         
7.11 Tax Matters
    9  
7.12 No Event of Default
    9  
7.13 Insurance
    10  
7.14 Location of Borrower
    10  
7.15 Capitalization
    10  
7.16 Material Adverse Change
    10  
7.17 Subsidiaries
    10  
 
       
8. COVENANTS
    11  
8.1 Use of Proceeds
    11  
8.2 Financial Information
    11  
8.3 Leverage Ratio
    12  
8.4 Interest Coverage Ratio
    13  
8.5 [Reserved.]
    13  
8.6 Capital Expenditures
    13  
8.7 Lease Expenditures
    13  
8.8 Restricted Payments
    13  
8.9 Bank as Principal Depository
    14  
8.10 Other Debts
    14  
8.11 Other Liens
    15  
8.12 Maintenance of Assets
    15  
8.13 Investments
    15  
8.14 Loans
    15  
8.15 Additional Negative Covenants.
    16  
8.16 Notices to Bank
    16  
8.17 Insurance
    16  
8.18 Compliance with Laws
    17  
8.19 ERISA Plans
    17  
8.20 Books and Records
    17  
8.21 Visits, Inspections and Audits
    17  
8.22 Perfection of Liens
    17  
8.23 Cooperation
    17  
8.24 Collateral Account Notification and Acknowledgement
    17  
8.25 Subsidiaries
    18  
 
       
9. HAZARDOUS SUBSTANCES
    18  
9.1 Indemnity Regarding Hazardous Substances
    18  
9.2 Compliance Regarding Hazardous Substances
    18  
9.3 Notices Regarding Hazardous Substances
    18  
9.4 Site Visits, Observations and Testing
    18  
9.5 Definition of Hazardous Substances
    19  
9.6 Continuing Obligation
    19  
 
       
10. DEFAULT AND REMEDIES
    19  
10.1 Failure to Pay
    19  
10.2 Other Bank Agreements
    19  
10.3 Cross-Default
    19  
10.4 False Information
    20  
10.5 Bankruptcy
    20  
10.6 Receivers
    20  
10.7 Lien Priority
    20  
10.8 Lawsuits
    20  
10.9 Judgments
    20  
10.10 [Reserved.]
    20  
10.11 Material Adverse Change
    20  
10.12 Government Action
    20  

 





--------------------------------------------------------------------------------



 



         
10.13 Default Under Related Documents
    21  
10.14 Other Breach Under Agreement
    21  
10.15 Change in Control
    21  
 
       
11. ENFORCING THIS AGREEMENT; MISCELLANEOUS
    21  
11.1 GAAP
    21  
11.2 Tennessee Law
    21  
11.3 Successors and Assigns
    21  
11.4 Interest and Loan Charges Not to Exceed Maximum Amounts Allowed by Law
    22  
11.5 Arbitration and Waiver of Jury Trial
    22  
11.6 Severability; Waivers
    23  
11.7 Costs and Attorneys’ Fees
    23  
11.8 Individual Liability
    23  
11.9 One Agreement
    23  
11.10 Indemnification
    24  
11.11 Notices
    24  
11.12 Headings; Terminology, Etc.
    24  
11.13 Counterparts
    25  
11.14 Existing Loan Agreement and Existing Loan Documents
    25  
 
        Schedules
 
        Schedule 1        Existing Loan Documents Schedule 7.7     Litigation
Schedule 8.10   Liabilities Schedule 8.11   Liens Schedule 8.14
  Loans/Extensions of Credit
 
        Exhibits
 
        Exhibit A           Compliance Certificate

 

iii



--------------------------------------------------------------------------------



 



FIFTH AMENDED AND RESTATED LOAN AGREEMENT
THIS FIFTH AMENDED AND RESTATED LOAN AGREEMENT (the “Agreement”) dated as of
August 2, 2011, is between BANK OF AMERICA, N.A., a national banking association
(the “Bank”) and CUMBERLAND PHARMACEUTICALS INC., a Tennessee corporation (the
“Borrower”).
WHEREAS, the Borrower and the Bank are parties to a certain Fourth Amended and
Restated Loan Agreement dated as of July 22, 2009, between the Borrower and the
Bank (as heretofore amended, modified or supplemented from time to time, the
“Existing Loan Agreement”) and certain of the loan documents listed on
Schedule 1 hereto (as heretofore amended, modified or supplemented from time to
time, the “Existing Loan Documents”);
WHEREAS, at the Borrower’s request and in reliance upon the representations and
inducements of the Borrower set forth herein, the Bank has agreed to modify the
terms and conditions of the Existing Loan Agreement and to amend and restate the
Existing Loan Agreement in its entirety as more particularly hereinafter set
forth; and
WHEREAS, the Borrower and the Bank have agreed to amend or to amend and restate
certain of the Existing Loan Documents pursuant to the Loan Documents (as
hereinafter defined);
NOW, THEREFORE, in consideration of the Facility No. 1 Commitment and the
Facility No. 2 Commitment described below (collectively, the “Facilities”), the
mutual covenants and agreements contained herein, and intending to be legally
bound hereby, the Bank and the Borrower agree as follows:

1.   FACILITY NO. 1: LINE OF CREDIT AMOUNT AND TERMS   1.1   Line of Credit
Amount.   (a)   Subject to and upon the terms, conditions and provisions of this
Agreement, including Section 1.2 below, the Bank will provide a line of credit
to the Borrower in a principal amount not to exceed Ten Million Dollars
($10,000,000) outstanding at any one time (the “Facility No. 1 Commitment”).  
(b)   This is a revolving line of credit. During the availability period, the
Borrower may repay principal amounts and reborrow them.   (c)   The Borrower
agrees not to permit the principal balance outstanding to exceed the amount of
the Facility No. 1 Commitment. If the Borrower exceeds this limit, the Borrower
will immediately pay the excess to the Bank upon the Bank’s demand.   1.2  
Availability Period.

The Facility No. 1 Commitment is available between the date of this Agreement
and December 31, 2014, or such earlier date as the availability may terminate as
provided in this Agreement (the “Facility No. 1 Expiration Date”).

1.3   Interest Rate.   (a)   The interest rate is a rate per year equal to the
BBA LIBOR Daily Floating Rate plus the Applicable Margin; provided, however,
that in no event shall the interest payable in respect of amounts advanced
pursuant to the Facility No. 1 Commitment exceed the maximum amounts collectible
under applicable law from time to time.

 





--------------------------------------------------------------------------------



 



(b)   The “BBA LIBOR Daily Floating Rate” is a fluctuating rate of interest
equal to the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by the Bank from time to time) as
determined for each banking day at approximately 11:00 a.m. London time two
(2) London Banking Days prior to the date in question, for U.S. Dollar deposits
(for delivery on the first day of such interest period) with a one month term,
as adjusted from time to time in the Bank’s sole discretion for reserve
requirements, deposit insurance assessment rates and other regulatory costs. If
such rate is not available at such time for any reason, then the rate for that
interest period will be determined by such alternate method as reasonably
selected by the Bank. A “London Banking Day” is a day on which banks in London
are open for business and dealing in offshore dollars.   (c)   The “Applicable
Margin” means and refers to the following percentages per annum, based upon the
Borrower’s Leverage Ratio as set forth in the most recent compliance certificate
received by the Bank pursuant to Section 8.2(c):

          Pricing Level   Leverage Ratio   Applicable Margin
1
  < 1.50   2.00% 2   ≥ 1.50   3.00%

    Any increase or decrease in the Applicable Margin resulting from a change in
the Borrower’s Leverage Ratio shall become effective as of the first banking day
following the date a compliance certificate is delivered pursuant to
Section 8.2(c); provided, however, that if a compliance certificate is not
delivered when due in accordance with Section 8.2(c), then Pricing Level 2 shall
apply as of the first banking day after the date on which such compliance
certificate was required to have been delivered until the first banking day
after the date on which such certificate is delivered.   1.4   Repayment Terms.
  (a)   The Borrower will pay interest on September 30, 2011 and on the last day
of each December, March, June and September thereafter until payment in full of
any principal outstanding under this facility.   (b)   The Borrower will repay
in full any principal, interest or other charges outstanding under this facility
no later than the Facility No. 1 Expiration Date.   1.5   Prepayments.

The Borrower may prepay this loan in full or in part at any time and from time
to time, without premium or penalty.

1.6   Increase in Facility No. 1 Commitment.   (a)   The Borrower may from time
to time request an increase in the Facility No. 1 Commitment by an amount (for
all such requests) not exceeding $10,000,000; provided that (i) any such request
for an increase shall be in a minimum amount of $5,000,000, (ii) the Borrower
may make a maximum of two (2) such requests, and (iii) no such request may be
made after the day that is one hundred eighty (180) days prior to the Facility
No. 1 Expiration Date or if an event of default exists hereunder.   (b)   Not
later than thirty (30) days after the Lender’s receipt of such request, the
Lender shall notify the Borrower whether it will consent to such increase (which
consent may be given or withheld in the Lender’s sole and absolute discretion)
and shall indicate in such notice any terms and conditions to be included as a
part of such increase or to be met or satisfied for such increase to be
effective. If the Lender fails to respond within the above time period, it shall
be deemed not to have consented to such increase.

 

-2-



--------------------------------------------------------------------------------



 



(c)   If the Lender consents to such increase and any conditions specified by
the Lender for the effectiveness of such increase have been met or satisfied,
the approved increase shall occur effective as of the date specified by the
Lender, which date shall not be more than fifteen (15) days after such
conditions have been met or satisfied (the “Increase Effective Date”). As one of
the conditions precedent to such increase, the Borrower shall deliver to the
Lender a certificate of the Borrower and each Obligor (as hereinafter defined),
dated as of the Increase Effective Date and signed by an authorized officer of
the Borrower or such Obligor, as applicable, (i) certifying and attaching the
resolutions or other authorizing actions adopted by or on behalf of the Borrower
or such Obligor approving or consenting to such increase, and (ii) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Section 7 and the
other Loan Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and (B) no event of default exists hereunder.

2.   FACILITY NO. 2: TERM LOAN AMOUNT AND TERMS

There is no Facility No. 2; accordingly, provisions of this Agreement relating
to the Facility No. 2 Commitment shall be disregarded as to such term.

3.   FEES AND EXPENSES   3.1   Fees.   (a)   Fee Letter. The Borrower agrees to
pay to the Bank fees and other compensation as provided in the fee letter dated
July 22, 2009, by and between the Bank and the Borrower, as amended by Amendment
to Fee Letter dated September 29, 2010, by and between the Bank and the
Borrower, and as the same has been or may be further supplemented, amended,
modified or amended and restated from time to time pursuant to agreement of the
Borrower and the Bank (as so supplemented, amended, modified or amended and
restated, the “Fee Letter”).   (b)   Unused Commitment Fee.

  (i)   Facility No. 1 Commitment. The Borrower agrees to pay a fee on any
difference between the Facility No. 1 Commitment and the amount of credit it
actually uses, determined by the daily amount of credit outstanding during the
specified period. The fee will be calculated at the Applicable Facility No. 1
Commitment Fee Rate. The fee is due and payable on September 30, 2011 and on the
last day of each December, March, June and September thereafter until the
expiration of the availability period. As used herein:         “Applicable
Facility No. 1 Commitment Fee Rate” means one-quarter of one percent (0.25%) per
year.     (ii)   Facility No. 2 Commitment. Not applicable.

3.2   Expenses.

Promptly, and in any event within ten (10) banking days after any demand by the
Bank therefor, the Borrower will repay the Bank for expenses including filing,
recording and search fees, appraisal fees, title report fees and documentation
fees.

 

-3-



--------------------------------------------------------------------------------



 



3.3   Reimbursement Costs.   (a)   Promptly, and in any event within ten
(10) banking days after any demand by the Bank therefor, the Borrower will
reimburse the Bank for any expenses it incurs in the preparation of this
Agreement and any agreement or instrument required by this Agreement. Expenses
include reasonable attorneys’ fees, including any allocated costs of the Bank’s
in-house counsel to the extent permitted by applicable law.   (b)   Promptly,
and in any event within ten (10) banking days after any demand by the Bank
therefor, the Borrower will reimburse the Bank for the cost of periodic field
examinations of the Borrower’s books, records and Collateral, and appraisals of
the Collateral, at such intervals as the Bank may reasonably require, but no
less frequently than annually. The actions described in this paragraph may be
performed by employees of the Bank or by independent appraisers.   4.  
COLLATERAL   4.1   Personal Property.

The personal property listed below now owned or owned in the future by the
parties listed below will secure the Borrower’s obligations to the Bank under
this Agreement as indicated and further defined in the security agreement(s)
executed by the owners of the collateral. In addition, all personal property
collateral owned by the Borrower securing this Agreement shall also secure all
other present and future obligations of the Borrower to the Bank (excluding any
consumer credit covered by the federal Truth in Lending law, unless the Borrower
has otherwise agreed in writing or received written notice thereof). All
personal property collateral securing any other present or future obligations of
the Borrower to the Bank shall also secure this Agreement.

(a)   Equipment and fixtures owned by the Borrower or any Obligor (as
hereinafter defined).   (b)   Inventory owned by the Borrower or any Obligor.  
(c)   Accounts, contract rights, chattel paper, instruments, deposit accounts,
letter of credit rights, general intangibles and documents of title owned by the
Borrower or any Obligor.   (d)   Securities or other investment property owned
by the Borrower or any Obligor as described in one or more pledge agreements
required by the Bank (including equity interests in Subsidiaries of the
Borrower).       Regulation U of the Board of Governors of the Federal Reserve
System places certain restrictions on loans secured by margin stock (as defined
in the Regulation). The Bank and the Borrower shall comply with Regulation U. If
any of the collateral is margin stock, the Borrower shall provide to the Bank a
Form U-1 Purpose Statement.   (e)   Deposit accounts with the Bank and owned by
the Borrower or any Obligor.   (f)   Patents, trademarks and other general
intangibles owned by the Borrower or any Obligor.   (g)   The Amended and
Restated Promissory Note dated December 30, 2008, in the principal amount not
exceeding $1,500,000, made and executed by Cumberland Emerging Technologies,
Inc., a Tennessee corporation (“CET”), payable to the order of the Borrower,
evidencing the now existing and hereafter arising indebtedness of CET to the
Borrower (together with any and all extensions, modifications, renewals and
replacements thereof, the “CET Pledged Note”), and the Security Agreement dated
April 6, 2006, between CET and the Borrower, as amended by First Amendment to
Security Agreement dated December 30, 2008 and as further amended by Second
Amendment to Security Agreement dated July 22, 2009 (as the same has been or may
be amended, restated, supplemented, extended, modified, restructured, renewed or
replaced from time to time, the “CET Security Agreement”), together with any
related instruments, documents and agreements.

 

-4-



--------------------------------------------------------------------------------



 



As used herein, “Collateral” shall mean and refer to all property and interests
in property of the Borrower or any Obligor now or hereafter securing the
indebtedness and other obligations of the Borrower to the Bank in connection
with the Facilities.

5.   DISBURSEMENTS, PAYMENTS AND COSTS   5.1   Disbursements and Payments.   (a)
  Each payment by the Borrower will be made in U.S. Dollars and immediately
available funds by direct debit to a deposit account as specified below or, for
payments not required to be made by direct debit, by mail to the address shown
on the Borrower’s statement or at one of the Bank’s banking centers in the
United States.   (b)   Each disbursement by the Bank and each payment by the
Borrower will be evidenced by records kept by the Bank. In addition, the Bank
may, at its discretion, require the Borrower to sign one or more promissory
notes.   5.2   Telephone and Telefax Authorization.   (a)   The Bank may honor
telephone or telefax instructions for advances or repayments given, or purported
to be given, by any one of the individuals authorized to sign loan agreements on
behalf of the Borrower or any other individual designated by any one of such
authorized signers.   (b)   Advances will be deposited in and repayments will be
withdrawn from the primary operating account of the Borrower maintained with the
Bank or such other of the Borrower’s accounts with the Bank as is designated in
writing from time to time by the Borrower and approved for such purposes by the
Bank (the “Designated Account”).   (c)   The Borrower will indemnify and hold
the Bank harmless from all liability, loss, and costs in connection with any act
resulting from telephone or telefax instructions the Bank reasonably believes
are made by any individual authorized by the Borrower to give such instructions.
This paragraph will survive this Agreement’s termination, and will benefit the
Bank and its officers, employees, and agents.   5.3   Direct Debit
(Pre-Billing).   (a)   The Borrower agrees that the Bank will debit the
Designated Account on the date each payment of principal and interest and any
fees from the Borrower becomes due (the “Due Date”).   (b)   Prior to each Due
Date, the Bank will mail to the Borrower a statement of the amounts that will be
due on that Due Date (the “Billed Amount”). The bill will be mailed a specified
number of calendar days prior to the Due Date, which number of days will be
mutually agreed from time to time by the Bank and the Borrower. The calculations
in the bill will be made on the assumption that no new extensions of credit or
payments will be made between the date of the billing statement and the Due
Date, and that there will be no changes in the applicable interest rate.

 

-5-



--------------------------------------------------------------------------------



 



(c)   The Bank will debit the Designated Account for the Billed Amount,
regardless of the actual amount due on that date (the “Accrued Amount”). If the
Billed Amount debited to the Designated Account differs from the Accrued Amount,
the discrepancy will be treated as follows:

  (i)   If the Billed Amount is less than the Accrued Amount, the Billed Amount
for the following Due Date will be increased by the amount of the discrepancy.
The Borrower will not be in default by reason of any such discrepancy.     (ii)
  If the Billed Amount is more than the Accrued Amount, the Billed Amount for
the following Due Date will be decreased by the amount of the discrepancy.

    Regardless of any such discrepancy, interest will continue to accrue based
on the actual amount of principal outstanding without compounding. The Bank will
not pay the Borrower interest on any overpayment.   (d)   The Borrower will
maintain sufficient funds in the Designated Account to cover each debit. If
there are insufficient funds in the Designated Account on the date the Bank
enters any debit authorized by this Agreement, the Bank may reverse the debit.  
5.4   Banking Days.

Unless otherwise provided in this Agreement, a banking day is a day other than a
Saturday, Sunday or other day on which commercial banks are authorized to close,
or are in fact closed, in the state where the Bank’s lending office is located,
and, if such day relates to amounts bearing interest at an offshore rate (if
any), means any such day on which dealings in dollar deposits are conducted
among banks in the offshore dollar interbank market. All payments and
disbursements that would be due on a day that is not a banking day will be due
on the next banking day. All payments received on a day that is not a banking
day will be applied to the credit on the next banking day.

5.5   Interest Calculation.

Except as otherwise stated in this Agreement, all interest and fees, if any,
will be computed on the basis of a 360-day year and the actual number of days
elapsed. This results in more interest or a higher fee than if a 365-day year is
used. Installments of principal that are not paid when due under this Agreement
shall continue to bear interest until paid.

5.6   Default Rate.

Upon the occurrence of any default or after maturity or after judgment has been
rendered on any obligation under this Agreement, all amounts outstanding under
this Agreement, including any interest, fees, or costs that are not paid when
due, will at the option of the Bank bear interest at a rate that is four
percentage points (4.00%) higher than the rate of interest otherwise provided
under this Agreement. This may result in compounding of interest. This will not
constitute a waiver of any default.

6.   CONDITIONS

Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.

6.1   Authorizations and Incumbency.

If the Borrower or any Obligor is anything other than a natural person, evidence
that the execution, delivery and performance by the Borrower and each such
Obligor of this Agreement and any instrument or agreement required under this
Agreement have been duly authorized.

 

-6-



--------------------------------------------------------------------------------



 



A certificate of the secretary of the Borrower and each Obligor as to the
incumbency and signature of all officers of the Borrower or such Obligor, as
applicable, authorized to execute or attest to any instrument or agreement
required under this Agreement.

6.2   Governing Documents.

If required by the Bank, copies of the organizational documents of the Borrower
and each Obligor.

6.3   CET Intercompany Debt.

Such amendments or modifications of the CET Pledged Note and the CET Security
Agreement as the Bank reasonably may request, in form and substance satisfactory
to the Bank, including confirmation of the assignment to the Bank of, and grant
to the Bank of a security interest in, all of the Borrower’s right, title and
interest in and to the CET Pledged Note and the CET Security Agreement, in form
and substance satisfactory to the Bank.

6.4   Loan Documents.

Signed originals of such security agreements (including intellectual property
security agreements) covering the Collateral, promissory notes, warrants, fee
letters and other instruments, documents and agreements as the Bank from time to
time shall require to evidence or secure the Facility No. 1 Commitment and the
Facility No. 2 Commitment or otherwise in connection therewith (collectively,
the “Loan Documents”).

6.5   Perfection and Evidence of Priority.

Evidence that the security interests and liens in favor of the Bank are valid,
enforceable, properly perfected in a manner acceptable to the Bank and prior to
all others’ rights and interests, except those the Bank consents to in writing.

6.6   Payment of Fees, Etc.

Such instruments and documents as are required by the Fee Letter, together with
payment of all fees and other amounts due and owing to the Bank, including
payment of all accrued and unpaid expenses incurred by the Bank as required by
the paragraph entitled “Reimbursement Costs.”

6.7   Good Standing.

Certificates of good standing for the Borrower and each Obligor from the state
of formation and from any other state in which the Borrower or any such Obligor
is required to qualify to conduct its business.

6.8   Legal Opinion.

A written opinion from the Borrower’s legal counsel, covering such matters as
the Bank may require. The legal counsel and the terms of the opinion must be
acceptable to the Bank.

6.9   Financial Statements.

Detailed consolidated projections (including balance sheet, profit and loss
statement and statement of cash flow) by product line on an annual basis for
fiscal years 2012, 2013 and 2014 (which projections shall be delivered as soon
after the date of this Agreement as is reasonably practicable, but in no event
more than 30 days after the date of this Agreement).

 

-7-



--------------------------------------------------------------------------------



 



6.10   Insurance.

Evidence of insurance coverage, as required in the “Covenants” section of this
Agreement.

6.11   Consents, Licenses, Permits, Assignments.   (a)   Evidence satisfactory
to the Bank that the Borrower and each Obligor have obtained all requisite
consents and approvals required to be obtained from any person to permit the
transactions contemplated by this Agreement and the other Loan Documents
executed in connection herewith to be consummated in accordance with their
respective terms and conditions.   (b)   Evidence satisfactory to the Bank that
Borrower, the Obligors and the Collateral are in compliance with all applicable
governmental requirements and that all permits, and any necessary licenses and
approvals have been obtained.   6.12   Representations, Warranties and No
Default.

Receipt by the Bank of a certificate of a properly authorized officer of the
Borrower, stating that (a) each of the representations and warranties contained
herein is true and correct at and as of the date hereof with the same force and
effect as if made on such date and (b) no default hereunder or under any of the
other Loan Documents executed in connection therewith has occurred and is
continuing.

6.13   Other Required Documentation.

All other documents, instruments, agreements, opinions, certificates, insurance
policies, consents and evidences of other legal matters, in form and substance
satisfactory to the Bank and its counsel, that are required by the terms of any
term sheet or commitment of the Bank relating to the credit that is the subject
of this Agreement or that the Bank otherwise may reasonable request.

7.   REPRESENTATIONS AND WARRANTIES

When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:

7.1   Formation.

If the Borrower or any Subsidiary is anything other than a natural person, it is
duly formed and existing under the laws of the state or other jurisdiction where
organized.

7.2   Authorization.

This Agreement, and any instrument or agreement required hereunder, are within
the powers of the Borrower or the applicable Obligor, have been duly authorized,
and do not conflict with any of its organizational papers.

7.3   Enforceable Agreements.

This Agreement is a legal, valid and binding agreement of the Borrower,
enforceable against the Borrower in accordance with its terms, and any
instrument or agreement required hereunder, when executed and delivered by the
Borrower or the applicable Obligor(s), will be similarly legal, valid, binding
and enforceable.

 

-8-



--------------------------------------------------------------------------------



 



7.4   Good Standing.

Each of the Borrower and its Subsidiaries is properly licensed, in good standing
and, where required, in compliance with fictitious name statutes in each
jurisdiction in which it does business.

7.5   No Conflicts.

This Agreement does not conflict with any law, agreement, or obligation by which
the Borrower or any of its Subsidiaries is bound.

7.6   Financial Information.

All financial and other information that has been or will be supplied to the
Bank is sufficiently complete to give the Bank accurate knowledge of the
financial condition of the Borrower and its Subsidiaries, including all material
contingent liabilities. Since the date of the most recent financial statement
provided to the Bank, there has been no material adverse change in the business
condition (financial or otherwise), operations, properties or prospects of the
Borrower or any of its Subsidiaries.

7.7   Lawsuits.

Except as disclosed in Schedule 7.7, there is no lawsuit, tax claim or other
dispute pending or threatened against the Borrower or any of its Subsidiaries
that, if lost, would impair the Borrower’s or any Obligor’s financial condition
or ability to repay the Facilities.

7.8   Collateral.

All Collateral required in this Agreement is owned by the grantor of the
security interest free of any title defects or any liens or interests of others,
except (a) liens in existence on the date of this Agreement and disclosed in
Schedule 8.11 and (b) liens securing purchase money debt or indebtedness arising
under capitalized lease obligations permitted by this Agreement; provided,
however, that in each case any such liens shall attach only to the specific
item(s) of property or asset(s) financed with such purchase money debt or
capitalized lease.

7.9   Permits, Franchises.

Each of the Borrower and its Subsidiaries possesses all permits, memberships,
franchises, contracts, licenses required and all trademark rights, trade name
rights, patent rights, copyrights, and fictitious name rights necessary to
enable it to conduct the business in which it is now engaged.

7.10   Other Obligations.

Neither the Borrower nor any Subsidiary is in default on any obligation for
borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation, except as have been disclosed in
writing to the Bank.

7.11   Tax Matters.

The Borrower has no knowledge of any pending assessments or adjustments of its
or any Subsidiary’s income tax for any year and all taxes due have been paid,
except as have been disclosed in writing to the Bank.

7.12   No Event of Default.

There is no event that is, or with notice or lapse of time or both would be, a
default under this Agreement.

 

-9-



--------------------------------------------------------------------------------



 



7.13   Insurance.

The Borrower has obtained, and maintained in effect, the insurance coverage
required in the “Covenants” section of this Agreement.

7.14   Location of Borrower.

The place of business of the Borrower and its Subsidiaries (or, if the Borrower
and its Subsidiaries have more than one place of business, their chief executive
office) is located as follows:

    Cumberland Pharmaceuticals Inc.
2525 West End Avenue, Suite 950
Nashville, Tennessee 37203   7.15   Capitalization.   (a)   As of June 30, 2011,
the authorized capital stock of the Borrower consists of (1) 100,000,000 shares
of common stock, no par value per share (“Common Shares”), of which 20,400,085
shares (the “Outstanding Common Shares”) are issued and outstanding, and (2)
23,000,000 shares of preferred stock, no par value per share, of which none are
issued and outstanding. All of the Outstanding Common Shares are duly
authorized, validly issued and outstanding and fully paid and nonassessable and
free of preemptive rights.   (b)   The Borrower’s amended 1999 Stock Option Plan
(the “1999 Plan”) has been replaced with the Borrower’s 2007 Long-Term Incentive
Compensation Plan and the Borrower’s 2007 Directors’ Incentive Plan
(collectively, the “2007 Plans”). As of June 30, 2011, (i) 2,650,000 options to
purchase Common Shares (“Options”) are authorized for issuance under the 2007
Plans, and (ii) 1,652,658 Options are issued and outstanding under the 1999 Plan
and the 2007 Plans, of which 1,297,797 Options are fully vested and exercisable.
  7.16   Material Adverse Change.

Since December 31, 2010, no material adverse change has occurred on or in
(a) the properties, business, prospects, operations, management or financial
condition of the Borrower and its Subsidiaries, taken as a whole, or (b) the
ability of the Borrower or any Obligor to perform any of its obligations under
this Agreement or the other Loan Documents to which it is a party.

7.17   Subsidiaries.

As of the date of this Agreement, the Borrower has no Subsidiaries other than
CET and Cumberland Pharma Sales Corp., a Tennessee corporation (“CPSC”). As used
herein, “Subsidiary” of a person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

-10-



--------------------------------------------------------------------------------



 



8.   COVENANTS

The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:

8.1   Use of Proceeds.

(a)   To use the proceeds of the Facilities only (i) to refinance the credit
facilities provided pursuant to the Existing Credit Agreement and for general
operating and working capital expenses and (ii) to extend credit to CET as
permitted by this Agreement.   (b)   [Reserved.]   (c)   In all events, the
proceeds of the credit extended under this Loan Agreement may not be used
directly or indirectly to purchase or carry any “margin stock” as that term is
defined in Regulation U of the Board of Governors of the Federal Reserve System,
or to extend credit to or invest in other parties for the purpose of purchasing
or carrying any such “margin stock,” or to reduce or retire any indebtedness
incurred for such purpose.

8.2   Financial Information.

To provide the following financial information and statements in form and
content acceptable to the Bank, and such additional information as requested by
the Bank from time to time:

(a)   Within 150 days after the end of each fiscal year of the Borrower, the
annual financial statements of the Borrower, which shall include a balance
sheet, profit and loss statement and statement of cash flow, certified and dated
by the chief executive or chief financial officer of the Borrower. These
financial statements must be audited (with an opinion satisfactory to the Bank)
by a certified public accountant acceptable to the Bank. The statements shall be
prepared on a consolidated basis and include unaudited statements on a
consolidating basis.   (b)   Within 60 days after the beginning of each fiscal
year of the Borrower, (i) a copy of the Borrower’s operating and capital
expenditure budget for such fiscal year, certified and dated by the chief
executive or chief financial officer of the Borrower, and (ii) detailed
consolidated projections (including balance sheet, profit and loss statement and
statement of cash flow) by product line on a quarterly basis for that fiscal
year and on an annual basis for next two fiscal years.   (c)   Within 45 days
after the end of each fiscal quarter of the Borrower (including the last quarter
in each fiscal year), quarterly financial statements of the Borrower, which
shall include a balance sheet, profit and loss statement and statement of cash
flow. The profit and loss statement and the statement of cash flow to be
submitted under this subsection shall be presented on a quarterly and a
year-to-date basis, and the financial statements to be submitted under this
subsection shall include comparisons with the same period for the prior year.
These financial statements may be company-prepared. The statements shall be
prepared on a consolidated and consolidating basis. Such financial statements
shall be dated and certified by the chief executive or chief financial officer
of the Borrower and accompanied by a compliance certificate setting forth
(i) the information and computations (in sufficient detail) to establish that
the Borrower is in compliance with all financial covenants at the end of the
period covered by the financial statements then being furnished and (ii) whether
there existed as of the date of such financial statements, and whether there
exists as of the date of the certificate, any default under this Agreement and,
if any such default exists, specifying the nature thereof and the action the
Borrower is taking and proposes to take with respect thereto. The compliance
certificate shall be substantially in the form attached hereto as Exhibit A.

 

-11-



--------------------------------------------------------------------------------



 



(d)   If requested by the Bank, within 30 days after the end of each month
(including the last month in each fiscal quarter and in each fiscal year),
monthly financial statements of the Borrower, which shall include a balance
sheet, profit and loss statement and statement of cash flow. The profit and loss
statement and the statement of cash flow to be submitted under this subsection
shall be presented on a monthly and a year-to-date basis, and the financial
statements to be submitted under this subsection shall include comparisons with
the same period for the prior year. These financial statements may be
company-prepared. Such financial statements shall be dated and certified by the
chief executive or chief financial officer of the Borrower and accompanied by a
compliance certificate setting forth (i) the information and computations (in
sufficient detail) to establish that the Borrower is in compliance with all
financial covenants at the end of the period covered by the financial statements
then being furnished and (ii) whether there existed as of the date of such
financial statements, and whether there exists as of the date of the
certificate, any default under this Agreement and, if any such default exists,
specifying the nature thereof and the action the Borrower is taking and proposes
to take with respect thereto. The compliance certificate shall be substantially
in the form attached hereto as Exhibit A.   (e)   Within 10 days of receipt or
dispatch by the Borrower, copies of any management letters and correspondence
relating to management letters sent or received by the Borrower to or from the
Borrower’s auditor. If no management letter is prepared, the Bank may, in its
discretion, request a letter from such auditor stating that no deficiencies were
noted that would otherwise be addressed in a management letter.   (f)   Such
additional financial information regarding the Borrower, CET and any guarantor,
accommodation party, pledgor, grantor or other obligor with respect to the
Facilities (each such guarantor, accommodation party, pledgor, grantor or other
obligor being sometimes herein referred to as an “Obligor”) as the Bank shall
request.   8.3   Leverage Ratio.

To maintain on a consolidated basis a ratio of Funded Debt to EBITDA (“Leverage
Ratio”) not exceeding the applicable Leverage Ratio Requirement, calculated as
of the end of each quarter-annual reporting period for which the Bank requires
financial statements, using the results of the twelve-month period ending with
the end of that reporting period.
For purposes of this covenant:
“Funded Debt” means all outstanding liabilities for borrowed money and other
interest-bearing liabilities, including current and long term debt, capital
lease obligations, promissory notes, seller notes, letters of credit, if any,
and any obligations guaranteed by the Borrower.
“EBITDA” means net income before non-cash extraordinary losses and extraordinary
gains, minus income or plus loss from discontinued operations, plus interest
expense, income taxes, depreciation and amortization expense, plus non-cash
charges for equity-based compensation expense. EBITDA will be calculated for the
twelve-month period ending with the end of each reporting period.
“Leverage Ratio Requirement” means 1.50 to 1.00; provided, however, that for any
calculation date occurring after the Borrower has recorded EBITDA of at least
$15,000,000 for each of the twelve-month periods ending at the end of two
consecutive fiscal quarters of the Borrower, the Leverage Ratio Requirement
shall be 2.00 to 1.00.

 

-12-



--------------------------------------------------------------------------------



 



8.4   Interest Coverage Ratio.

To maintain on a consolidated basis an Interest Coverage Ratio of at least 1.50
to 1.00, calculated as of the end of each quarter-annual reporting period for
which the Bank requires financial statements, using the results of the
twelve-month period ending with the end of that reporting period. For purposes
of this covenant:
“Interest Coverage Ratio” means the ratio of (a) EBITDAR minus maintenance
capital expenditures in the amount of $50,000 per annum, minus cash income
taxes, minus Restricted Payments (excluding Restricted Payments permitted by
paragraph (d) of Section 8.8), to (b) the sum (without duplication) of interest
expense (including the interest component of any capitalized lease obligations),
lease expense and rent expense.
“EBITDAR” means the sum of EBITDA plus, without duplication, lease expense and
rent expense. EBITDAR will be calculated for the twelve-month period ending with
the end of each reporting period.

8.5   [Reserved.]   8.6   Capital Expenditures.

Not to make or incur capital expenditures (excluding capital lease obligations)
in an aggregate amount in excess of $2,000,000 during any fiscal year.

8.7   Lease Expenditures.

Not to incur obligations for operating leases of real or personal property
requiring payments in an aggregate amount in excess of $2,000,000 during any
fiscal year.

8.8   Restricted Payments.

Not to declare, make or pay, or to permit any Subsidiary to declare, make or
pay, any dividend or other distribution (whether in cash, securities or other
property) with respect to any capital stock or other equity interest of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
acquisition, purchase, redemption, retirement, cancellation or termination of
any such capital stock or other equity interest or of any option, warrant or
other right to acquire any such capital stock or other equity interest
(“Restricted Payments”) except:

(a)   each Subsidiary may make Restricted Payments to the Borrower and to
wholly-owned Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to the Borrower and any Subsidiary and to each
other owner of capital stock or other equity interests of such Subsidiary on a
pro rata basis based on their relative ownership interests);   (b)   the
Borrower may declare and make dividend payments or other distributions payable
solely in the common stock or other common equity interests of the Borrower;  
(c)   the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
shares of its common stock or other common equity interests or warrants or
options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
equity interests; and   (d)   the Borrower may purchase, redeem or otherwise
acquire shares of its capital stock for cash in an aggregate amount not to
exceed $10,000,000 subsequent to the date of this Agreement; provided that

  (i)   any such purchases, redemptions or other acquisitions of shares shall be
made using only the Borrower’s cash on hand (other than proceeds of the Facility
No. 1 Commitment), and

 

-13-



--------------------------------------------------------------------------------



 



  (ii)   such purchases, redemptions and other acquisitions of shares in each
case shall be made only if, after giving effect thereto, Borrower’s Cash
Equivalents would exceed the aggregate Funded Debt of the Borrower and its
Subsidiaries on a consolidated basis then outstanding.

As used herein, “Cash Equivalents” means, as at any date, (1) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) having maturities of not more than
twelve months from the date of acquisition, (2) U.S. Dollar-denominated time
deposits and certificates of deposit of (A) the Bank, (B) any domestic
commercial bank of recognized standing having capital and surplus in excess of
$500 million or (C) any bank whose short-term commercial paper rating from
Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services LLC
business, or its successor (“S&P”) is at least A-1 or the equivalent thereof or
from Moody’s Investors Service, Inc. or its successor (“Moody’s”) is at least
P-1 or the equivalent thereof (any such bank being an “Approved Bank”), in each
case with maturities of not more than 270 days from the date of acquisition,
(3) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within six months of the date of acquisition, (4) repurchase agreements
entered into by the Borrower with a bank or trust company (including the Bank)
or recognized securities dealer having capital and surplus in excess of
$500 million for direct obligations issued by or fully guaranteed by the United
States in which the Borrower shall have a perfected first priority security
interest (subject to no other liens) and having, on the date of purchase
thereof, a fair market value of at least 100% of the amount of the repurchase
obligations and (5) investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940 that are administered by reputable financial institutions
having capital of at least $500 million and the portfolios of which are limited
to Investments of the character described in the foregoing clauses (1) through
(4).

8.9   Bank as Principal Depository.

To maintain, and to cause each of its Subsidiaries to maintain, the Bank or one
of its affiliates as its principal depository bank, including for the
maintenance of business, cash management, operating, administrative and treasury
management accounts.

8.10   Other Debts.

Not to have, or permit its Subsidiaries to have, outstanding or incur any direct
or contingent liabilities or lease obligations (other than those to the Bank),
or become liable for the liabilities of others, without the Bank’s written
consent. This does not prohibit:

(a)   Acquiring services, goods, supplies or merchandise on normal trade terms,
including by invoice or by accrual in accordance with GAAP.   (b)   Endorsing
negotiable instruments received in the usual course of business.   (c)  
Obtaining surety bonds in the usual course of business.   (d)   Liabilities,
lines of credit and leases in existence on the date of this Agreement and
disclosed in Schedule 8.10.   (e)   Purchase money debt and capitalized lease
obligations financed by the Borrower through specific research grants to the
Borrower for the development of pharmaceutical products in connection with such
obligations, and other purchase money debt and capitalized lease obligations in
an aggregate principal amount not exceeding $250,000 outstanding at any one
time.

 

-14-



--------------------------------------------------------------------------------



 



(f)   The indebtedness evidenced by the CET Pledged Note.   (g)   Other
indebtedness in an aggregate amount not to exceed $500,000 outstanding at any
one time.   8.11   Other Liens.

Not to create, assume, or allow any security interest or lien (including
judicial liens) on property the Borrower or any Subsidiary now or hereafter
owns, except:

(a)   Liens and security interests in favor of the Bank.   (b)   Liens for taxes
not yet due.   (c)   Liens in existence on the date of this Agreement and
disclosed in Schedule 8.11.   (d)   Liens securing purchase money debt or
indebtedness arising under capitalized lease obligations permitted by this
Agreement; provided, however, that in each case any such liens shall attach only
to the specific item(s) of property or asset(s) financed with such purchase
money debt or capitalized lease.   (e)   Liens on property of CET pursuant to
the CET Security Agreement.   8.12   Maintenance of Assets.

Not to sell, assign, lease, transfer or otherwise dispose of, or permit any
Subsidiary to sell, assign, lease, transfer or otherwise dispose of, any part of
the Borrower’s or such Subsidiary’s business or the Borrower’s or such
Subsidiary’s assets except in the ordinary course of business of the Borrower
and its Subsidiaries.

8.13   Investments.

Not to have or permit any Subsidiary to have any existing, or make or permit any
Subsidiary to make any new, investments in any individual or entity, or make or
permit any Subsidiary to make any capital contributions or other transfers of
assets to any individual or entity, except for:

(a)   Existing investments in CET (other than advances to CET described in
subsection 8.14(c)) and CPSC disclosed to the Bank in writing.   (b)  
Investments permitted by Section 8.14.   (c)   Cash Equivalents.   8.14   Loans.

Not to make any loans, advances or other extensions of credit to any individual
or entity, except for:

(a)   Extensions of credit in existence on the date of this Agreement and
disclosed in Schedule 8.14.   (b)   Extensions of credit in the nature of
accounts receivable or notes receivable arising from the sale or lease of goods
or services in the ordinary course of business to non-affiliated entities.   (c)
  Extensions of credit to CET in an aggregate amount not exceeding $1,500,000
outstanding at any one time, provided that (i) extensions of credit by the
Borrower to CET from the Facility No. 1 Commitment shall not exceed $500,000
outstanding at any one time and (ii) such extensions of credit are evidenced by
the CET Pledged Note and secured by the CET Security Agreement.

 

-15-



--------------------------------------------------------------------------------



 



(d)   Advances to employees for business travel and other expenses incurred in
the ordinary course of business in an aggregate amount not exceeding $100,000
outstanding at any one time.   8.15   Additional Negative Covenants.

Not to, without the Bank’s written consent:

(a)   Enter into any consolidation, merger, or other combination, or become a
partner in a partnership, a member of a joint venture, or a member of a limited
liability company other than CET.   (b)   Acquire or purchase a business or line
of business or substantially all of the assets of a business or line of
business.   (c)   Change the general character of the business of the Borrower
as conducted on the date of this Agreement or engage in any business activities
substantially different from the Borrower’s present business.   (d)   Liquidate
or dissolve the Borrower’s business.   8.16   Notices to Bank.

To promptly notify the Bank in writing of:

(a)   Any lawsuit against the Borrower or any Subsidiary.   (b)   Any
substantial dispute between any governmental authority on one hand and the
Borrower or any Subsidiary on the other hand.   (c)   Any event of default under
this Agreement, or any event that, with notice or lapse of time or both, would
constitute an event of default.   (d)   Any material adverse change in the
Borrower’s or any Subsidiary’s business condition (financial or otherwise),
operations, properties or prospects, or ability to repay the credit.   (e)   Any
change in the Borrower’s or any Subsidiary’s name, legal structure, place of
business, or chief executive office if the Borrower or such Subsidiary has more
than one place of business.   (f)   Any uninsured or partially uninsured loss of
property of the Borrower or any Subsidiary through fire, theft, liability or
property damage in excess of $25,000.   8.17   Insurance.   (a)   General
Business Insurance. To maintain insurance satisfactory to the Bank as to amount,
nature and carrier including property damage insurance (including loss of use
and occupancy) with respect to the Borrower’s or any Subsidiary’s properties,
business interruption insurance, public liability insurance including coverage
for contractual liability, product liability and workers’ compensation, and any
other insurance that is usual for the Borrower’s business. Each policy shall
provide for at least thirty (30) days’ prior notice to the Bank of any
cancellation thereof.   (b)   Insurance Covering Collateral. To maintain
all-risk property damage insurance policies covering the tangible property
comprising the Collateral. Each insurance policy must be in an amount acceptable
to the Bank. The insurance must be issued by an insurance company acceptable to
the Bank and must include a lender’s loss payable endorsement in favor of the
Bank in a form acceptable to the Bank.

 

-16-



--------------------------------------------------------------------------------



 



(c)   Evidence of Insurance. Upon the request of the Bank, to deliver to the
Bank a copy of each insurance policy, or, if permitted by the Bank, a
certificate of insurance listing all insurance in force and demonstrating
compliance with the applicable provisions of this Section.

8.18 Compliance with Laws.
To comply with the laws (including any fictitious or trade name statute),
regulations, and orders of any government body with authority over the
Borrower’s business. The Bank shall have no obligation to make any advance to
the Borrower except in compliance with all applicable laws and regulations and
the Borrower shall fully cooperate with the Bank in complying with all such
applicable laws and regulations.
8.19 ERISA Plans.
Promptly during each year, to pay and cause any subsidiaries to pay
contributions adequate to meet at least the minimum funding standards under
ERISA with respect to each and every Plan; file each annual report required to
be filed pursuant to ERISA in connection with each Plan for each year; and
notify the Bank within ten (10) days of the occurrence of any Reportable Event
that might constitute grounds for termination of any capital Plan by the Pension
Benefit Guaranty Corporation or for the appointment by the appropriate United
States District Court of a trustee to administer any Plan. “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended from time to time.
Capitalized terms in this paragraph shall have the meanings defined within
ERISA.

8.20   Books and Records.

To maintain adequate books and records.

8.21   Visits, Inspections and Audits.

To allow the Bank and its agents to visit and inspect the properties of the
Borrower and its Subsidiaries and examine, audit and make copies of books and
records at any reasonable time. If any of the properties, books or records of
Borrower or a Subsidiary is in the possession of a third party, the Borrower
authorizes that third party to permit the Bank or its agents to have access to
perform inspections or audits and to respond to the Bank’s requests for
information concerning such properties, books and records.

8.22   Perfection of Liens.

To help the Bank perfect and protect its security interests and liens, and
reimburse it for related costs it incurs to protect its security interests and
liens.

8.23   Cooperation.

To take, and cause its Subsidiaries to take, any action reasonably requested by
the Bank to carry out the intent of this Agreement.

8.24   Collateral Account Notification and Acknowledgement.

To deliver to the Bank a signed original Collateral Account Notification and
Acknowledgement Agreement covering the Collateral in the account(s) described
therein, in form and substance acceptable to the Bank in its sole discretion,
within a reasonable time following Bank’s request.

 

-17-



--------------------------------------------------------------------------------



 



8.25 Subsidiaries.
Promptly (a) to cause any person that becomes a Subsidiary of the Borrower to
become a guarantor of the Facilities and to grant liens and security interests
on its assets to secure the Facilities by executing and delivering to the Bank
such documents, instruments, agreements and certificates as the Bank shall deem
appropriate for such purposes and (b) to take such actions and execute and
deliver, or cause to be executed and delivered, such documents, instruments,
agreements, certificates and opinions as are necessary to confirm to the
satisfaction of the Bank and its legal counsel that such guaranty is valid and
enforceable and that the security interests of the Bank in the Collateral of
such Subsidiary are valid and enforceable first-priority perfected security
interests. The provisions of this Section shall not apply to CET unless and
until CET becomes a direct or indirect wholly-owned Subsidiary of the Borrower.
9. HAZARDOUS SUBSTANCES
9.1 Indemnity Regarding Hazardous Substances.
The Borrower will indemnify and hold harmless the Bank from any loss or
liability the Bank incurs in connection with or as a result of this Agreement,
that directly or indirectly arises out of the use, generation, manufacture,
production, storage, release, threatened release, discharge, disposal or
presence of a hazardous substance. This indemnity will apply whether the
hazardous substance is on, under or about the Borrower’s property or operations
or property leased to the Borrower. The indemnity includes attorneys’ fees
(including the reasonable estimate of the allocated cost of in-house counsel and
staff). The indemnity extends to the Bank, its parent, subsidiaries and all of
their directors, officers, employees, agents, successors, attorneys and assigns.
9.2 Compliance Regarding Hazardous Substances.
The Borrower represents and warrants that the Borrower and its Subsidiaries have
complied with all current and future laws, regulations and ordinances or other
requirements of any governmental authority relating to or imposing liability or
standards of conduct concerning protection of health or the environment or
hazardous substances.
9.3 Notices Regarding Hazardous Substances.
Until full repayment of the loans made pursuant to this Agreement, the Borrower
will promptly notify the Bank in writing of any threatened or pending
investigation of the Borrower or any of its Subsidiaries or any of their
respective properties or operations by any governmental agency under any current
or future law, regulation or ordinance pertaining to any hazardous substance.
9.4 Site Visits, Observations and Testing.
The Bank and its agents and representatives will have the right at any
reasonable time, after giving reasonable notice to the Borrower, to enter and
visit any locations where any Collateral is located for the purposes of
observing the Collateral, taking and removing environmental samples, and
conducting tests. The Borrower shall reimburse the Bank on demand for the costs
of any such environmental investigation and testing. The Bank will make
reasonable efforts during any site visit, observation or testing conducted
pursuant this paragraph to avoid interfering with the Borrower’s use of the
Collateral. The Bank is under no duty to observe the Collateral or to conduct
tests, and any such acts by the Bank will be solely for the purposes of
protecting the Bank’s security and preserving the Bank’s rights under this
Agreement. No site visit, observation or testing or any report or findings made
as a result thereof (“Environmental Report”) (i) will result in a waiver of any
default of the Borrower; (ii) impose any liability on the Bank; or (iii) be a
representation or warranty of any kind regarding the Collateral (including its
condition or value or compliance with any laws) or the Environmental Report
(including its accuracy or completeness). In the event the Bank has a duty or
obligation under applicable laws, regulations or other requirements to disclose
an Environmental Report to the Borrower or any other party, the Borrower
authorizes the Bank to make such a disclosure. The Bank may also disclose an
Environmental Report to any regulatory authority, and to any other parties as
necessary or appropriate in the Bank’s judgment. The Borrower further
understands and agrees that any Environmental Report or other information
regarding a site visit, observation or testing that is disclosed to the Borrower
by the Bank or its agents and representatives is to be evaluated (including any
reporting or other disclosure obligations of the Borrower) by the Borrower
without advice or assistance from the Bank.

 

-18-



--------------------------------------------------------------------------------



 



9.5 Definition of Hazardous Substances.
“Hazardous substances” means any substance, material or waste that is or becomes
designated or regulated as “toxic,” “hazardous,” “pollutant,” or “contaminant”
or a similar designation or regulation under any current or future federal,
state or local law (whether under common law, statute, regulation or otherwise)
or judicial or administrative interpretation of such, including petroleum or
natural gas.
9.6 Continuing Obligation.
The Borrower’s obligations to the Bank under this Article, except the obligation
to give notices to the Bank, shall survive termination of this Agreement and
repayment of the Borrower’s obligations to the Bank under this Agreement.
10. DEFAULT AND REMEDIES
If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrower in default, terminate the Facility No. 1
Commitment and the Facility No. 2 Commitment, stop making any additional credit
available to the Borrower, and require the Borrower to repay its entire debt
immediately and without prior notice. If an event that, with notice or the
passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement. In addition, if any event of default occurs, the
Bank shall have all rights, powers and remedies available under any instruments
and agreements required by or executed in connection with this Agreement, as
well as all rights and remedies available at law or in equity. If an event of
default occurs under the paragraph entitled “Bankruptcy,” below, with respect to
the Borrower or any of its Subsidiaries, then the entire debt outstanding under
this Agreement will automatically be due immediately.
10.1 Failure to Pay.
The Borrower fails to make a payment under this Agreement when due, provided,
however, that such failure shall not constitute an event of default hereunder if
no other default or event of default has occurred and is continuing and such
payment is received by the Bank within three (3) days of the date such payment
was due.
10.2 Other Bank Agreements.
Any other default occurs under any other Loan Document or any other agreement
the Borrower or any Obligor or any of the Borrower’s related entities or
affiliates (including CET) has with the Bank or any affiliate of the Bank.
10.3 Cross-Default.
Any default occurs under any agreement in connection with any credit (the
aggregate outstanding amount of which credit is in excess of $500,000) (i) the
Borrower (or any Obligor) or any of the Borrower’s related entities or
affiliates has obtained from anyone else or (ii) that the Borrower (or any
Obligor) or any of the Borrower’s related entities or affiliates has guaranteed,
provided, however, that in the event that such default occurs in connection with
payment of sums due under the distribution agreement relating to the Borrower’s
purchase of exclusive rights to distribute Kristalose® in North America, such
default shall not be a cross-default so long as (i) such payment is being
contested in good faith and by appropriate proceedings, for which adequate
reserves in accordance with GAAP have been established on the books of such
Borrower and (ii) such refusal to pay could not reasonably be expected to result
in the termination of or the loss of any material rights under the distribution
agreement.

 

-19-



--------------------------------------------------------------------------------



 



10.4 False Information.
The Borrower or any Obligor has given the Bank materially false or misleading
information or representations.
10.5 Bankruptcy.
The Borrower, any Subsidiary, any Obligor or any general partner of the Borrower
or of any Obligor files a bankruptcy petition, or a bankruptcy petition is filed
against any of the foregoing parties, or the Borrower, any Subsidiary, any
Obligor or any general partner of the Borrower or of any Obligor makes a general
assignment for the benefit of creditors.
10.6 Receivers.
A receiver or similar official is appointed for a substantial portion of the
Borrower’s or any Subsidiary’s or Obligor’s business, or the business is
terminated, or, if any Subsidiary or Obligor is anything other than a natural
person, such Subsidiary or Obligor is liquidated or dissolved.
10.7 Lien Priority.
The Bank fails to have an enforceable first lien (except for any prior liens to
which the Bank has consented in writing) on or security interest in any property
given as security for this Agreement.
10.8 Lawsuits.
Any lawsuit or lawsuits are filed on behalf of one or more trade creditors
against the Borrower or any Subsidiary or Obligor in excess of any insurance
coverage.
10.9 Judgments.
Any judgments or arbitration awards are entered against the Borrower, any
Subsidiary or any Obligor, or the Borrower, any Subsidiary or any Obligor enters
into any settlement agreements with respect to any litigation or arbitration, in
excess of any insurance coverage.
10.10 [Reserved.]
10.11 Material Adverse Change.
A material adverse change occurs, or is reasonably likely to occur, in the
Borrower’s, any Subsidiary’s or any Obligor’s business condition (financial or
otherwise), operations, properties or prospects, or ability to repay the credit;
or the Bank determines that it is insecure for any other reason.
10.12 Government Action.
Any government authority takes action that the Bank believes materially
adversely affects the Borrower’s, any Subsidiary’s or any Obligor’s financial
condition or ability to repay.

 

-20-



--------------------------------------------------------------------------------



 



10.13 Default Under Related Documents.
Any default occurs under any subordination agreement, security agreement, deed
of trust, mortgage, the CET Pledged Note, the CET Security Agreement or any
other document required by or delivered in connection with this Agreement or any
such document is no longer in effect.
10.14 Other Breach Under Agreement.
A default occurs under any other term or condition of this Agreement not
specifically referred to in this Article. This includes any failure by the
Borrower (or any other party named in the Covenants section) to comply with any
financial covenants set forth in this Agreement, whether such failure is
evidenced by financial statements delivered to the Bank or is otherwise known to
the Borrower or the Bank.
10.15 Change in Control.
Either:

(a)   Any individual, entity or group (as defined in Section 13(d) of the
Securities Exchange Act of 1934) shall obtain beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934) or control, directly or indirectly, in one or a
series of transactions, of more than thirty (30%) of the common or other voting
stock or thirty (30%) of the voting power of the Borrower entitled to vote in
the election of members of the board of directors of the Borrower; or   (b)  
during any period of 24 consecutive months commencing on or after the date of
this Agreement, individuals who at the beginning of such 24-month period were
directors of the Borrower shall cease for any reason (other than due to death or
disability) to constitute a majority of the board of directors of the Borrower
(except to the extent that individuals who at the beginning of such 24-month
period were replaced by individuals (i) elected by a majority of the remaining
members of the board of directors of the Borrower or (ii) nominated for election
by, or whose election is recommended by, a majority of the remaining members of
the board of directors of the Borrower and thereafter elected as directors by
the shareholders of the Borrower).

11. ENFORCING THIS AGREEMENT; MISCELLANEOUS
11.1 GAAP.
Except as otherwise stated in this Agreement, all financial and accounting terms
are used, all financial information provided to the Bank will be prepared and
all financial covenants will be calculated in accordance with under generally
accepted accounting principles consistently applied.
11.2 Tennessee Law.
This Agreement is governed by Tennessee law.
11.3 Successors and Assigns.
This Agreement is binding on the Borrower’s and the Bank’s successors and
assignees. The Borrower agrees that it may not assign this Agreement without the
Bank’s prior consent. The Bank may sell participations in or assign this loan,
and may exchange information about the Borrower (including any information
regarding any hazardous substances) with actual or potential participants or
assignees. If a participation is sold or the loan is assigned, the purchaser
will have the right of set-off against the Borrower.

 

-21-



--------------------------------------------------------------------------------



 



11.4 Interest and Loan Charges Not to Exceed Maximum Amounts Allowed by Law.
Anything in this Agreement or any of the other Loan Documents to the contrary
notwithstanding, in no event whatsoever, whether by reason of advancement of
proceeds of the loans hereunder, acceleration of the maturity of the unpaid
balance of such loans or otherwise, shall the interest and loan charges agreed
to be paid to the Bank for the use of the money advanced or to be advanced
hereunder exceed the maximum amounts collectible under applicable laws in effect
from time to time. It is understood and agreed by the parties that, if for any
reason whatsoever the interest or loan charges paid or contracted to be paid by
the Borrower in respect of the loans made hereunder shall exceed the maximum
amounts collectible under applicable laws in effect from time to time, then ipso
facto, the obligation to pay such interest or loan charges shall be reduced to
the maximum amounts collectible under applicable laws in effect from time to
time, and any amounts collected by the Bank that exceed such maximum amounts
shall be applied to the reduction of the principal balance of the loans or
refunded to the Borrower so that at no time shall the interest or loan charges
paid or payable in respect of the loans hereunder exceed the maximum amounts
permitted from time to time by applicable law.
11.5 Arbitration and Waiver of Jury Trial.

(a)   This paragraph concerns the resolution of any controversies or claims
between the parties, whether arising in contract, tort or by statute, including
controversies or claims that arise out of or relate to: (i) this agreement
(including any renewals, extensions or modifications); or (ii) any document
related to this agreement (collectively a “Claim”). For the purposes of this
arbitration provision only, the term “parties” shall include any parent
corporation, subsidiary or affiliate of the Bank involved in the servicing,
management or administration of any obligation described or evidenced by this
agreement.

(b)   At the request of any party to this agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”). The Act will apply even though this agreement provides
that it is governed by the law of a specified state. The arbitration will take
place on an individual basis without resort to any form of class action.

(c)   Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this paragraph. In the event of any inconsistency, the
terms of this paragraph shall control. If AAA is unwilling or unable to
(i) serve as the provider of arbitration or (ii) enforce any provision of this
arbitration clause, the Bank may designate another arbitration organization with
similar procedures to serve as the provider of arbitration.

(d)   The arbitration shall be administered by AAA and conducted, unless
otherwise required by law, in any U.S. state where real or tangible personal
property Collateral for this credit is located or if there is no such
Collateral, in the state specified in the governing law section of this
agreement. All Claims shall be determined by one arbitrator; however, if Claims
exceed Five Million Dollars ($5,000,000), upon the request of any party, the
Claims shall be decided by three arbitrators. All arbitration hearings shall
commence within ninety (90) days of the demand for arbitration and close within
ninety (90) days of commencement and the award of the arbitrator(s) shall be
issued within thirty (30) days of the close of the hearing. However, the
arbitrator(s), upon a showing of good cause, may extend the commencement of the
hearing for up to an additional sixty (60) days. The arbitrator(s) shall provide
a concise written statement of reasons for the award. The arbitration award may
be submitted to any court having jurisdiction to be confirmed, judgment entered
and enforced.

(e)   The arbitrator(s) will give effect to statutes of limitation in
determining any Claim and may dismiss the arbitration on the basis that the
Claim is barred. For purposes of the application of the statute of limitations,
the service on AAA under applicable AAA rules of a notice of Claim is the
equivalent of the filing of a lawsuit. Any dispute concerning this arbitration
provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s). The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this agreement.

 

-22-



--------------------------------------------------------------------------------



 



(f)   This paragraph does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property Collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.

(g)   The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.

(h)   By agreeing to binding arbitration, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of any
Claim. Furthermore, without intending in any way to limit this agreement to
arbitrate, to the extent any Claim is not arbitrated, the parties irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
such Claim. This provision is a material inducement for the parties entering
into this agreement.

11.6 Severability; Waivers.
If any part of this Agreement is not enforceable, the rest of this Agreement may
be enforced. The Bank retains all rights, even if it makes a loan after default.
If the Bank waives a default, it may enforce a later default. Any consent or
waiver under this Agreement must be in writing.
11.7 Costs and Attorneys’ Fees.
The Borrower shall reimburse the Bank for any reasonable costs and attorneys’
fees incurred by the Bank in connection with the enforcement or preservation of
any rights or remedies under this Agreement and any other documents executed in
connection with this Agreement, and in connection with any amendment, waiver,
“workout” or restructuring under this Agreement. In the event of a lawsuit or
arbitration proceeding, the prevailing party is entitled to recover costs and
reasonable attorneys’ fees incurred in connection with the lawsuit or
arbitration proceeding, as determined by the court or arbitrator. In the event
that any case is commenced by or against the Borrower under the Bankruptcy Code
(Title 11, United States Code) or any similar or successor statute, the Bank is
entitled to recover costs and reasonable attorneys’ fees incurred by the Bank
related to the preservation, protection, or enforcement of any rights of the
Bank in such a case. As used in this paragraph, “attorneys’ fees” includes the
allocated costs of the Bank’s in-house counsel.
11.8 Individual Liability.
If the Borrower is a natural person, the Bank may proceed against the Borrower’s
business and non-business property in enforcing this and other agreements
relating to this loan. If the Borrower is a partnership, the Bank may proceed
against the business and non-business property of each general partner of the
Borrower in enforcing this and other agreements relating to this loan.
11.9 One Agreement.
This Agreement, the Loan Documents and any related security or other agreements
required by this Agreement, collectively:

(a)   represent the sum of the understandings and agreements between the Bank
and the Borrower concerning this credit;

 

-23-



--------------------------------------------------------------------------------



 



(b)   replace any prior oral or written agreements between the Bank and the
Borrower concerning this credit; and   (c)   are intended by the Bank and the
Borrower as the final, complete and exclusive statement of the terms agreed to
by them.

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a “promissory note” or a “note” executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement and any promissory note(s) that may be executed as additional evidence
of the debt hereunder, all as now in effect or as hereafter amended, modified,
extended, renewed or restated.
11.10 Indemnification.
The Borrower will indemnify and hold the Bank harmless from any loss, liability,
damages, judgments, and costs of any kind relating to or arising directly or
indirectly out of (a) this Agreement or any document required hereunder, (b) any
credit extended or committed by the Bank to the Borrower hereunder, and (c) any
litigation or proceeding related to or arising out of this Agreement, any such
document, or any such credit; provided that such indemnity shall not, as to any
indemnitee, be available to the extent that such loss, liability, damages,
judgment or related cost is determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such indemnitee. This indemnity includes attorneys’ fees
(including the allocated cost of in-house counsel). This indemnity extends to
the Bank, its parent, subsidiaries and all of their directors, officers,
employees, agents, successors, attorneys, and assigns. This indemnity will
survive repayment of the Borrower’s obligations to the Bank. All sums due to the
Bank hereunder shall be obligations of the Borrower, due and payable immediately
without demand.
11.11 Notices.
Unless otherwise provided in this Agreement or in another agreement between the
Bank and the Borrower, all notices required under this Agreement shall be
personally delivered or sent by first class mail, postage prepaid, or by
overnight courier, to the addresses on the signature page of this Agreement, or
sent by facsimile to the fax numbers listed on the signature page, or to such
other addresses as the Bank and the Borrower may specify from time to time in
writing. Notices and other communications shall be effective (i) if mailed, upon
the earlier of receipt or five (5) days after deposit in the U.S. mail, first
class, postage prepaid, (ii) if telecopied, when transmitted, or (iii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mailgram), when delivered.
11.12 Headings; Terminology, Etc.
Article and paragraph headings are for reference only and shall not affect the
interpretation or meaning of any provisions of this Agreement. The use of
defined terms herein is for convenience of reference and shall not be deemed to
be limiting or to have any other substantive effect with respect to the persons
or things to which reference is made through the use of such defined terms. When
used herein, (a) the singular shall include the plural, and vice versa, and the
use of the masculine, feminine or neuter gender shall include all other genders,
as appropriate, (b) “include”, “includes” and “including” shall be deemed to be
followed by “without limitation” regardless of whether such words or words of
like import in fact follow same, and (c) unless the context clearly indicates
otherwise, the disjunctive “or” shall include the conjunctive “and”.

 

-24-



--------------------------------------------------------------------------------



 



11.13 Counterparts.
This Agreement may be executed in as many counterparts as necessary or
convenient, and by the different parties on separate counterparts each of which,
when so executed, shall be deemed an original but all such counterparts shall
constitute but one and the same agreement.
11.14 Existing Loan Agreement and Existing Loan Documents.
This Agreement amends, restates, supersedes and replaces the Existing Loan
Agreement, and upon the effectiveness hereof any credit outstanding thereunder
shall be deemed to be outstanding under this Agreement. Except as amended or
amended and restated pursuant to this Agreement, the Existing Loan Documents
shall continue in full force and effect in all respects. References in any of
the Existing Loan Documents to the Existing Loan Agreement, by whatever
terminology used, hereafter shall be deemed to be references to this Agreement
as the same may be supplemented, amended, restated, extended, renewed, replaced
or otherwise modified from time to time.
[This space left blank intentionally; signature page follows]

 

-25-



--------------------------------------------------------------------------------



 



This Agreement is executed as of the date stated at the top of the first page.

             
 
            BANK OF AMERICA, N.A.   CUMBERLAND PHARMACEUTICALS INC.
 
           
By
  /s/ Suzanne B. Smith   By   /s/ Jean W. Marstiller
 
                Name Suzanne B. Smith       Name Jean W. Marstiller     Title  
Senior Vice President       Title    Senior Vice President and Corporate
Secretary
 
            Address where notices to the Bank are to be sent:

  Address where notices to the Borrower are to be sent:

Bank of America, N.A.
Bank of America Plaza
414 Union Street
Nashville, TN 37219-1697
Attn: Healthcare Banking Group (TN1-100-04-17)
Facsimile No. (615) 749-4951   Cumberland Pharmaceuticals Inc.
2525 West End Avenue, Suite 950
Nashville, Tennessee 37203
Attn: A.J. Kazimi, Chief Executive Officer
Facsimile No. (615) 255-0094
 
            CONSENTED TO AND APPROVED:        
 
            CUMBERLAND PHARMA SALES CORP.        
 
           
By
  /s/ Jean W. Marstiller        
 
                Name Jean W. Marstiller             Title    Corporate Secretary
       
 
            ACKNOWLEDGED:        
 
            CUMBERLAND EMERGING TECHNOLOGIES, INC.        
 
           
By
  /s/ Jean W. Marstiller        
 
                Name Jean W. Marstiller             Title    Corporate Secretary
       

 

-26-



--------------------------------------------------------------------------------



 



Schedule 1

Existing Loan Documents

1.   Eighth Amended and Restated Promissory Note dated September 29, 2010, in
the principal amount not exceeding $6,000,000, made and executed by the Borrower
and payable to the order of the Bank.   2.   Second Amended and Restated Term
Promissory Note dated July 22, 2009, in the principal amount of $18,000,000,
made and executed by the Borrower and payable to the order of the Bank.   3.  
Amended and Restated Security Agreement dated April 6, 2006, between the
Borrower and the Bank, as amended by First Amendment to Security Agreement dated
December 30, 2008, between the Borrower and the Bank, and as further amended by
Second Amendment to Security Agreement dated July 22, 2009, between the Borrower
and the Bank.   4.   Trademark and Patent Security Agreement dated April 19,
2002, between the Borrower and the Bank, as amended by First Amendment to
Trademark and Patent Security Agreement dated August 1, 2002, as further amended
by Second Amendment to Trademark and Patent Security Agreement dated April 6,
2006, as further amended by Third Amendment to Trademark and Patent Security
Agreement dated December 30, 2006, as further amended by Fourth Amendment to
Trademark and Patent Security Agreement dated July 22, 2009, and as further
amended by Fifth Amendment to Trademark and Patent Security Agreement dated
September 29, 2010, all between the Borrower and the Bank.   5.   Pledge
Agreement dated July 22, 2009, between the Borrower and the Bank.   6.  
Guaranty dated January 21, 2009, executed in favor of the Bank by CPSC.   7.  
Security Agreement dated January 21, 2009, between CPSC and the Bank.

 

 



--------------------------------------------------------------------------------



 



Schedule 7.7

Litigation
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 8.10

Liabilities

    The Borrower leases office space at 2525 West End Avenue, Nashville,
Tennessee. The lease expires in October 2016 and has escalating rent payments
ranging from $[***] per month in 2001 to $[***] per month in 2016.

 

 



--------------------------------------------------------------------------------



 



Schedule 8.11

Liens
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 8.14

Loans/Extensions of Credit
None.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A

COMPLIANCE CERTIFICATE
This Compliance Certificate is delivered pursuant to Section 8.2 of that certain
Fifth Amended and Restated Loan Agreement dated as of August 2, 2011 (together
with all amendments and modifications, if any, from time to time made thereto,
the “Loan Agreement”), between Cumberland Pharmaceuticals Inc., a Tennessee
corporation (the “Borrower”) and Bank of America, N.A (the “Bank”). Unless
otherwise defined, terms used herein (including the attachments hereto) have the
meanings provided in the Loan Agreement.
The undersigned, being the duly elected, qualified and acting ______________ of
the Borrower, on behalf of the Borrower and solely in his or her capacity as an
officer of the Borrower, hereby certifies and warrants that:
1. He or she is the _____________ of the Borrower and that, as such, he or she
is authorized to execute this certificate on behalf of the Borrower.
2. The financial statements being submitted to the Bank by the Borrower with
this Certificate are true and correct as of the date hereof.
3. The Borrower’s Leverage Ratio as of the end of the most recent fiscal quarter
covered by such financial statements is _____ to 1.00, calculated as follows:
[SHOW COMPLIANCE CALCULATION]
4. The Borrower’s Interest Coverage Ratio as of the end of the most recent
fiscal quarter covered by such financial statements is _____ to 1.00, calculated
as follows:
[SHOW COMPLIANCE CALCULATION]
5. The Borrower’s capital expenditures from the beginning of the current fiscal
year through the end of the most recent [fiscal quarter] [month] covered by such
financial statements total $________.
6. The Borrower’s operating lease expenditures from the beginning of the current
fiscal year through the end of the most recent [fiscal quarter] [month] covered
by the foregoing financial statements total $________.
7. Since the date of the most recent previous Compliance Certificate delivered
to the Bank, Restricted Payments in an aggregate amount equal to $__________
have been made pursuant to subsection 8.8(d) of the Loan Agreement. The total
amount of Restricted Payments made pursuant to subsection 8.8(d) of the Loan
Agreement subsequent to the date of the Loan Agreement is $__________, and all
such Restricted Payments have been made in compliance with the requirements of
subsection 8.8(d) of the Loan Agreement.
8. As of the date of such financial statements and for the period(s) covered
thereby, and as of the date of this certificate, no default was or is in
existence under this Agreement[.] [except as described below. The actions the
Borrower is taking or proposes to take with respect to such default(s) are set
forth below.]
[Signature page follows.]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed and delivered this certificate,
this ______ day of ______________, 20_.

     
 
  CUMBERLAND PHARMACEUTICALS INC.
 
   
 
  By _______________________
 
  Typed Name ________________________
 
  Title _____________________

9723373.3

 

 